Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Drozd on May 31, 2022.

The application has been amended as follows: 

12. 	(Currently Amended)  A non-transitory [non-transitory] storage medium storing a computer program comprising instructions causing execution, by a smart electricity meter, of the a method according to claim 1, when said instructions are read and executed by a processor of said smart electricity meter, wherein the method is for re-registering a smart electricity meter in an ad hoc powerline communication network, wherein, following a registration in the powerline communication network during which a modem of the smart electricity meter has obtained routing information as well as encryption information by exchanges of messages in the powerline communication network, the method comprises: 
		saving, by said smart electricity meter, in non-volatile memory routing information and encryption information, the routing information being saved in association with information representing an instant at which the saving is performed;
		and, in a subsequent re-registration of the smart electricity meter following a disconnection from the powerline communication network, the method comprises: 
		retrieval, by said smart electricity meter,  of the routing and encryption information previously saved in the non-volatile memory; 
		updating, by said smart electricity meter, of the routing information by deleting therefrom any route information that has lapsed between the instant at which the saving is performed and an instant of retrieval, by the modem, of the saved routing information; 
	 	use, by the modem for communicating in the powerline communication network, of the encryption information retrieved and the routing information updated,
		wherein the routing information comprises an address allocated to said smart electricity meter for identifying said smart electricity meter in the powerline communication network and a routing table describing routes in said powerline communication network, 	each route being associated with time validity information, and the updating of the routing information relates to the deletion of each route the associated time validity information of which after updating shows lapsing of said route.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433